Citation Nr: 1528742	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO. 13-30 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for residuals of a low back injury with mechanical low back pain with degenerative disk disease of the lumbar spine at L3-4 and L4-5.

2. Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

3. Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The RO granted an increased rating of 40 percent for the Veteran's low back disability in the September 2010 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated that his service connected disabilities prevent him from obtaining or maintaining substantially gainful employment. Therefore, the issue of entitlement to TDIU has not been raised by the record. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a claimant includes the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). A Social Security Administration (SSA) inquiry dated December 2010 indicates that the Veteran is in receipt of SSA disability benefits. However, it is unclear if these benefits have been awarded based in part on the Veteran's low back or bilateral lower extremity radiculopathy. While the Veteran reported during the July 2010 VA examination that he was on disability secondary to his bilateral hip condition, he also reported that he had missed work because of his back condition. Based on the current evidence, the Board cannot conclude that these records are not relevant to the claims. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). Thus, the Board must remand the claim so that the AOJ can contact the SSA and attempt to obtain any existing records pertaining to the Veteran's claim for an increased rating.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran indicated in his October 2013 substantive appeal that his disabilities were worse. As there is an allegation of an increase in severity of the Veteran's low back disability since his last VA examination, the Board finds it must remand the claim for a new examination to determine the current severity of the low back disability. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication for disability benefits and the underlying records, including medical records. All efforts to obtain such Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain any outstanding VA treatment records.

3. After completion of the foregoing, schedule the Veteran for a VA examination of his lumbar spine and lower extremities. The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should describe the nature and extent of the Veteran's service-connected lumbosacral spine disorder, to include orthopedic and neurologic manifestations.

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain. These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. If such information cannot be provided without resorting to speculation, the examiner should explain why.

The examiner should also indicate whether the Veteran has any neurological abnormalities associated with the service-connected lumbar spine disorder other than the bilateral lower extremity radiculopathy.
The examiner should provide information concerning the current severity of the Veteran's left and right lower extremity radiculopathy.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




